AO245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet I
                                                                                                                           idi th,   . ARKANSAS

                                        UNITED STATES DISTRICT COURT                                               ~ 16 2019
                                                            Eastern District of Arkansas                        ByJAMes teed~,_/..,
                                                                                                                      :      r.r.1Tt'1ff "· CLERK
          UNITED STA TES OF AMERICA
                               v.
                                                                          Judgment in a Criminal Case
                                                                          (For Revocation of Probation or Supervised Release)
                                                                                                                                          --------
                                                                                                                                         Ill;, CLERK



                      BRUCEJ.BAKER
                                                                          Case No. 4:17-cr-00094 KGB
                                                                          USM No. 22985-034
                                                                           CHRIS TARVER
                                                                                                   Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation ofcondition(s)               1
                                                           and 2
                                                          -- - - - - - - - - - ofthe term of supervision.
 •   was found in violation of condition(s) count(s)                                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                               Violation Ended
 1                                  Failure to not leave the judicial district without the permission

                                    of the court or probation officer.                                            04/29/2019
 2                                  Failure to answer truthfully, all inquiries by the probation

                                    officer and follow instructions of the probation officer.                     04/23/2019
        The defendant is sentenced as provided in pages 2 through __2_ _ ofthisjudgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ,fordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 4 115                      08/14/2019
                                                                                              Date of Imposition of Judgment
 Defendant's Year of Birth:             1968

 City and State of Defendant's Residence:
 Little Rock, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                 Name and Title of Judge

                                                                              ~ I(,, Wf°l
                                                                                                               Date
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet 3B - Supervised Release
                                                                                    Judgment-Page ~   2~   of    2
  DEFENDANT: BRUCEJ.BAKER
  CASE NUMBER: 4:17-cr-00094 KGB

                                          ADDITIONAL SUPERVISED RELEASE TERMS

The Court adds the following condition of supervised release for the defendant:

The defendant must perform 40 hours of community service, under the guidance and supervision of the probation office,
within the next six months.

All other terms previously imposed remain in full force and effect.
